Title: To Benjamin Franklin from William Livingston, 10 June 1784
From: Livingston, William
To: Franklin, Benjamin



Sir
Elizabeth Town 10th June 1784

I take the liberty of recommending to you Colonel Clarkson who is appointed by the Directors of the University of New York to solicit donations in some parts of Europe, for that Institution. In this capacity I do not recommend him to your notice;

because my feelings as an American are really hurt by our turning mendicants in Europe, where I think our national glory must be greatly obscured by our appearing in so disadvantageous an attitude. But as a young Gentleman of a very amiable character; and as a late brave and excellent officer in the american army, he is worthy of esteem; and your civilities may be of signal service to him as a traveller.
I have the honor to be with great respect your most obedient and very humble servant.

Wil. Livingston

 
[In Livingston’s hand:] His Excellency Dr Benjamin Franklin Esqr
